NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CITY OF BONITA SPRINGS, FLORIDA,         )
a Florida municipal corporation,         )
                                         )
                 Appellant,              )
                                         )
v.                                       )          Case No. 2D17-4378
                                         )
WCI COMMUNITIES, LLC, a Delaware         )
limited liability company, as successor- )
in-interest for Pelican Landing Golf     )
Resort Ventures Limited Partnership, a   )
dissolved Delaware limited partnership,  )
and WCI COMMUNITIES, INC., a             )
Delaware corporation,                    )
                                         )
                 Appellees.              )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

S. Brent Spain, David A. Theriaque, and
Terrell K. Arline of Theriaque & Spain,
Tallahassee, for Appellant.

Hala A. Sandridge and Victoria J. Oguntoye
of Buchanan, Ingersoll & Rooney, PC,
Tampa, for Appellees.



PER CURIAM.
           Affirmed.


KELLY, VILLANTI, and KHOUZAM, JJ., Concur.




                                    -2-